DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 10, 2020 and January 07, 2022 are being considered by the examiner.
Drawings
The drawings were received on August 14, 2020.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inada et al. (US Patent 11,126,059, hereinafter referred to as “Inada”). Inada anticipates claims:
1. A beam deflection device (see figures 1-8) comprising 

2. The beam deflection device according to claim 1, further comprising a plurality of coupling waveguides (waveguides 1, see figure 8, are interpreted as the plurality of coupling waveguides) structured to couple the plurality of linear slow-light waveguides (see figure 8) so as to form a meander waveguide having a meander structure (the waveguides are interpreted as meandering forward from waveguides 1 to 10).
3. The beam deflection device according to claim 2, further comprising a seed light source arranged at one end of the meander waveguide and structured to inject a seed light (see column 14, lines 41-45, the seed light source is the light source that creates the light coupled between waveguides 1 and 10).
4. The beam deflection device according to claim 1, wherein a seed light source structured to inject a seed light is further provided to one end of each of the plurality of linear slow-light waveguides (see column 14, lines 41-45, the seed light source is the light source that creates the light coupled between waveguides 1 and 10).
6. The beam deflection device according to claim 1, wherein the plurality of linear slow-light waveguides are arranged in parallel at an approximately uniform pitch (see figure 1).
9. A beam deflection device (see figures 1-8) comprising a plurality of light-emission structures (waveguides 10 are interpreted as the light-emission structures) arranged adjacent to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inada, as previously applied to claim 1.
	With respect to claim 5, Inada discloses the limitations of claim 1 as previously stated. Inada is silent to wherein the linear slow-light waveguide is structured to have a VCSEL (Vertical Cavity Surface Emitting Laser) structure comprising a DBR (Distributed Bragg Reflector) and an active layer. However, the examiner takes official notice that a VCSEL, DBR and active layer structure are well known in the optical waveguide arts and can function as an optical waveguide, similarly to the waveguides in Inada. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a VCSEL, DBR and active layer, as are routinely used in the art, as the waveguides in Inada, as they’re known to be capable waveguiding structures.
	With respect to claims 7 and 8, Inada discloses the limitations of claim 1 as previously stated. Inada is silent to wherein the pitch of the plurality of linear slow-light waveguides is adjusted such that an output light of the plurality of linear slow-light waveguides generates an interference pattern including a plurality of dots arranged at a uniform pitch in a far field;
wherein the pitch of the plurality of linear slow-light waveguides is adjusted such that an output light of the plurality of linear slow-light waveguides generates a single-peaked interference pattern in a far field.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the pitches as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874